Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the anti-cFn antibody P1H1 and SEQ ID NO: 4 in the reply filed on 09/13/2022 is acknowledged. Applicant further elected that the reference epitope is bound to magnetic particles and the antibody/antigen-binding fragment thereof is labeled and the neurological disease is stroke. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-39, 44, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2022. 
	Claims 40-43 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40- 43 are rejected under 35 U.S.C. 103 as being unpatentable over Davalos et al (US7634360B2), hereinafter Davalos, in view of Richardson et al (Richardson, J., P. Hawkins, and R. Luxton. "The use of coated paramagnetic particles as a physical label in a magneto-immunoassay." Biosensors and Bioelectronics 16.9-12 (2001): 989-993), hereinafter Richardson, and Livant (WO2002057786A2). 
Davalos discloses methods for the diagnosis and evaluation of stroke or determining the risk of hemorrhagic transformation in stroke patients after thrombolytic therapy using a rapid assay that can determine in under 30 minutes the level of cellular fibronectin (c-Fn) in a human subject, comprising obtaining a test sample from the subject, wherein the test sample is blood, plasma, or serum, forming a complex between an antibody probe to c-Fn in the test sample, measuring the amount of the complex formed, and determining the amount of  of c-Fn in the sample  to ascertain the presence or future risk of stroke or hemorrhagic transformation in the subject (see entire document, in particular, Abstract, Summary of Invention, and Claims, specifically Column 4, Ln. 24-67 to Column 5, Ln. 1-2; Column 5, Ln. 47-59; Column 7, Ln. 11-22; Claims 1, 2, and 8 as well as Column 68, Ln. 54-67 to Column 69, Ln. 1-7).  The presence or amount cellular fibronectin in a test sample can be measured via an immunoassay using labeled anti-c-Fn antibodies in a sandwich, competitive, or non-competitive format to generate a signal indicative of the level of c-Fn present in the sample. The immunoassay can be an enzyme linked immunoassay (ELISA), radioimmunoassay, competitive assay or the like. In other embodiments, the antibodies can be immobilized onto solid supports such as magnetic matrix particles. An assay strip can be prepared by coating the antibody in an array on the solid support (e.g. magnetic particles), and the strip could then be dipped into the test sample and processed quickly through washes and detection steps to generate a measurable signal (Column 52, Ln. 21-67 to Column 53, Ln. 1-8). 
Davalos does not specifically teach the use of paramagnetic particles nor of the anti-c-Fn antibody P1H11 in the immunoassay, wherein the anti-c-Fn antibody binds to an epitope of c-Fn having the amino acid sequence of SEQ ID NO: 4 with an affinity at least 100-fold greater than it binds to plasma fibronectin. 
However, Richardson teaches that paramagnetic particles can be used as the solid phase in a conventional immunoassay. The paramagnetic particles are first coated with a polymer layer and then with proteins allowing them to be used as the solid phase on which the immune reaction between target analyte and labeled antibody takes place. The coated paramagnetic particles (about 1–5 μm in diameter) are not permanently magnetized but are attracted to permanent magnets therefore washing the coated paramagnetic particles does not require filtration or centrifugation. Following the washing steps, the immobilized label on the surface of the coated paramagnetic particles is detected in the conventional manner. Alternatively, the paramagnetic material itself can be used as a label, which is directly detected. Specifically, micron sized paramagnetic particles are able to perturb magnetic fields, and this perturbation can be directly detected using a suitable electronic device. Richardson provides an example of an indirect sandwich assay in which the paramagnetic particles were used as a label to detect a target analyte (see Figure 1). There are several advantages of micron-sized paramagnetic particles as labels in an immunoassay over traditional labels such as radioisotopes, enzymes, or fluorescent labels:  paramagnetic particles are physical labels of great mass, do not decay or degrade, and cannot be denatured or neutralized. The signal from the label is rapidly measured (requiring just 10 s) and does not require pre-treatment or any further chemical or electromagnetic stimulation prior to detection and is free from interference from the sample matrix. In addition, the use of paramagnetic particles on a solid phase allows the ‘sample stick’ to be kept indefinitely such that re-measurement can be performed in the future without loss of signal (see entire document, in particular, Abstract, Introduction, Results and Discussion, in particular, on Page 992). 
Livant teaches the use of the monoclonal anti-fibronectin antibody P1H11 to detect fibronectin in plasma samples (see entire document, in particular, Example 19 on Page 54). Further, as evidenced by the Affidavit/Declaration supplied on 12/16/2020), the anti-cFn antibody P1H11 was commercially available prior to the effective filing date of the instantly claimed invention (see Attachments A and B). Per the instant claims, the anti-cFn antibody P1H11 necessarily has the functional property of binding to c-Fn with an affinity at least 100-fold greater than it binds to plasma fibronectin and binds to a portion of c-Fn having the amino acid sequence of SEQ ID NO: 4.  
It would have been obvious to one of ordinary skill in the art to use the anti-c-Fn antibody P1H11 and paramagnetic particles as the solid phase or label in the rapid assay for determining the level human c-Fn in a test sample taken from a human subject disclosed by Davalos. One of ordinary skill in the art would have been motivated to do so since the commercially available anti-cFn antibody P1H11 has the same function and can be used for the same purpose as a cellular fibronectin specific antibody in the rapid assay disclosed by Davalos. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Moreover, paramagnetic particles used as a solid phase in an immunoassay are attracted to permanent magnets therefore washing the coated paramagnetic particles does not require filtration or centrifugation, and the immobilized label on the surface of the coated paramagnetic particles can be detected in a conventional manner. Alternatively, paramagnetic particles used as labels in an immunoassay do can be rapidly measured (requiring just 10 s) and do not require pre-treatment or any further chemical or electromagnetic stimulation prior to detection and are free from interference from the sample matrix. Therefore, artisans would expect that the rapid assay of Davalos that uses the anti-cFn antibody P1H11 and paramagnetic particles as the solid phase or label can effectively determine the level of human cellular fibronectin in a test sample taken from a human subject in under 30 minutes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,634,360 in view of Richardson et al (Richardson, J., P. Hawkins, and R. Luxton. "The use of coated paramagnetic particles as a physical label in a magneto-immunoassay." Biosensors and Bioelectronics 16.9-12 (2001): 989-993), hereinafter Richardson, and Livant (WO2002057786A2). 
The issued patent recites a method of determining risk of hemorrhage transformation in a human patient receiving tissue plasminogen activator therapy for ischemic stroke, comprising: identifying a patient suffering from ischemic stroke; providing the patient with tissue plasminogen activator (t-PA) therapy; obtaining a test sample from the patient, wherein the sample is a plasma sample; forming a complex between an antibody probe against cellular fibronectin (c-Fn) and c-Fn present in the test sample; measuring the amount of the complex formed and determining the amount of c-Fn in the sample; and determining the presence of or future risk for hemorrhage transformation in the patient when the level of c-Fn in the test sample is greater than 3.6 μg/mL (issued claims 1 and 8). 
The issued patent does not specifically teach mixing the antibody-antigen complexes with paramagnetic particles nor the use of the anti-c-Fn antibody P1H11 in the immunoassay, wherein the anti-c-Fn antibody binds to an epitope of c-Fn having the amino acid sequence of SEQ ID NO: 4 with an affinity at least 100-fold greater than it binds to plasma fibronectin. 
However, Richardson teaches that paramagnetic particles can be used as the solid phase in a conventional immunoassay. The paramagnetic particles are first coated with a polymer layer and then with proteins allowing them to be used as the solid phase on which the immune reaction between target analyte and labeled antibody takes place. The coated paramagnetic particles (about 1–5 μm in diameter) are not permanently magnetized but are attracted to permanent magnets therefore washing the coated paramagnetic particles does not require filtration or centrifugation. Following the washing steps, the immobilized label on the surface of the coated paramagnetic particles is detected in the conventional manner. Alternatively, the paramagnetic material itself can be used as a label, which is directly detected. Specifically, micron sized paramagnetic particles are able to perturb magnetic fields, and this perturbation can be directly detected using a suitable electronic device. Richardson provides an example of an indirect sandwich assay in which the paramagnetic particles were used as a label to detect a target analyte (see Figure 1). There are several advantages of micron-sized paramagnetic particles as labels in an immunoassay over traditional labels such as radioisotopes, enzymes, or fluorescent labels:  paramagnetic particles are physical labels of great mass, do not decay or degrade, and cannot be denatured or neutralized. The signal from the label is rapidly measured (requiring just 10 s) and does not require pre-treatment or any further chemical or electromagnetic stimulation prior to detection and is free from interference from the sample matrix. In addition, the use of paramagnetic particles on a solid phase allows the ‘sample stick’ to be kept indefinitely such that re-measurement can be performed in the future without loss of signal (see entire document, in particular, Abstract, Introduction, Results and Discussion, in particular, on Page 992). 
Livant teaches the use of the monoclonal anti-fibronectin antibody P1H11 to detect fibronectin in plasma samples (see entire document, in particular, Example 19 on Page 54). Further, as evidenced by the Affidavit/Declaration supplied on 12/16/2020), the anti-cFn antibody P1H11 was commercially available prior to the effective filing date of the instantly claimed invention (see Attachments A and B). Per the instant claims, the anti-cFn antibody P1H11 necessarily has the functional property of binding to c-Fn with an affinity at least 100-fold greater than it binds to plasma fibronectin and binds to a portion of c-Fn having the amino acid sequence of SEQ ID NO: 4.  
It would have been obvious to one of ordinary skill in the art to use the anti-c-Fn antibody P1H11 and paramagnetic particles as the solid phase or label in the method for determining the level human c-Fn in a test sample taken from a human subject as recited by the issued patent in a sandwich assay format. One of ordinary skill in the art would have been motivated to do so since the commercially available anti-cFn antibody P1H11 has the same function and can be used for the same purpose as a cellular fibronectin specific antibody in the method recited by the issued patent. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Moreover, paramagnetic particles used as a solid phase in an immunoassay are attracted to permanent magnets therefore washing the coated paramagnetic particles does not require filtration or centrifugation, and the immobilized label on the surface of the coated paramagnetic particles can be detected in a conventional manner. Alternatively, paramagnetic particles used as labels in an immunoassay can be rapidly measured (requiring just 10 s) and do not require pre-treatment or any further chemical or electromagnetic stimulation prior to detection and are free from interference from the sample matrix. It should be noted that the method steps disclosed by the combined teachings of the issued patent and prior art are the same as those recited in instant claim 40; thus, the methods taught by the issued patent and prior art can be used to determine in 60 minutes or less human cFn.  Therefore, artisans would expect that the method of the issued patent that uses the anti-cFn antibody P1H11 and paramagnetic particles as the solid phase or label can effectively determine the level of human cellular fibronectin in a test sample taken from a human subject in 60 minutes or less. 

Claims 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 7,392,140 in view of Peters et al (US4980279A), hereinafter Peters, Richardson et al (Richardson, J., P. Hawkins, and R. Luxton. "The use of coated paramagnetic particles as a physical label in a magneto-immunoassay." Biosensors and Bioelectronics 16.9-12 (2001): 989-993), hereinafter Richardson, and Livant (WO2002057786A2).
The issued patent recites a method of determining presence or risk of cerebral injury in a human subject, the method comprising: obtaining a test sample from a human subject; analyzing the obtained test sample for presence or amount or both presence and amount of (1) cellular fibronectin and (2) one or more additional markers both proteomic and non-proteomic for, or mass spectrometry peak levels from, any of categories of apoptosis, cellular adhesion, cellular injury, coagulation, glial activation, inflammatory mediation, myelin breakdown, thrombosis, and vascular damage; and then correlating (1) the presence or amount of said cellular fibronectin and said one or more additional markers or peak levels, with (2) clinical patient information, other than the cellular fibronectin and said one or more makers or peak levels for cerebral injury, in order to deduce a probability of present or future risk or present and future risk of a cerebral injury for the subject; and then providing the deduced probability to a clinician who treats the cerebral injury in the human subject in accordance with the deduced probability (issued claim 1), wherein the cerebral injury is secondary brain edema or early growth of intracerebral hemorrhage (issued claim 2).
The issued patent does not specifically teach mixing the antibody-antigen complexes with paramagnetic particles nor the use of the anti-c-Fn antibody P1H11 in the immunoassay, wherein the anti-c-Fn antibody binds to an epitope of c-Fn having the amino acid sequence of SEQ ID NO: 4 with an affinity at least 100-fold greater than it binds to plasma fibronectin. 
However, Peters teaches a method of assaying the concentration of human cellular fibronectin in the blood, plasma, or serum of a patient comprising providing a solid phase support comprising antibodies specific for human cellular fibronectin affixed to a sold matrix, admixing the a sample of blood, plasma or serum with the solid phase support to form a solid-liquid phase admixture, allowing human cellular fibronectin present in the sample to immunoreact with solid-phase affixed antibody, separating the solid and liquid phases, and determining the amount of solid phase bound immunoreactant formed using a second labeled antibody that also immunoreact with human cellular fibronectin (see entire document, in particular, Abstract, Brief Summary of Invention, and Claims). 
Richardson further teaches that paramagnetic particles can be used as the solid phase in a conventional immunoassay. The paramagnetic particles are first coated with a polymer layer and then with proteins allowing them to be used as the solid phase on which the immune reaction between target analyte and labeled antibody takes place. The coated paramagnetic particles (about 1–5 μm in diameter) are not permanently magnetized but are attracted to permanent magnets therefore washing the coated paramagnetic particles does not require filtration or centrifugation. Following the washing steps, the immobilized label on the surface of the coated paramagnetic particles is detected in the conventional manner. Alternatively, the paramagnetic material itself can be used as a label, which is directly detected. Specifically, micron sized paramagnetic particles are able to perturb magnetic fields, and this perturbation can be directly detected using a suitable electronic device. Richardson provides an example of an indirect sandwich assay in which the paramagnetic particles were used as a labels to detect a target analyte (see Figure 1). This could be used in a wide range of different assays. For simplicity, a biotinylated antigen specific antibody could be attached to the paramagnetic particles, but would require a different labelled antibody for each technique. There are several advantages of micron-sized paramagnetic particles as labels in an immunoassay over traditional labels such as radioisotopes, enzymes, or fluorescent labels:  paramagnetic particles are physical labels of great mass, do not decay or degrade, and cannot be denatured or neutralized. The signal from the label is rapidly measured (requiring just 10 s) and does not require pre-treatment or any further chemical or electromagnetic stimulation prior to detection and is free from interference from the sample matrix. In addition, the use of paramagnetic particles on a solid phase allows the ‘sample stick’ to be kept indefinitely such that re-measurement can be performed in the future without loss of signal (see entire document, in particular, Abstract, Introduction, Results and Discussion, in particular, on Page 992). 
Livant further teaches the use of the monoclonal anti-fibronectin antibody P1H11 to detect fibronectin in plasma samples (see entire document, in particular, Example 19 on Page 54). Further, as evidenced by the Affidavit/Declaration supplied on 12/16/2020), the anti-cFn antibody P1H11 was commercially available prior to the effective filing date of the instantly claimed invention (see Attachments A and B). Per the instant claims, the anti-cFn antibody P1H11 necessarily has the functional property of binding to c-Fn with an affinity at least 100-fold greater than it binds to plasma fibronectin and binds to a portion of c-Fn having the amino acid sequence of SEQ ID NO: 4.
It would have been obvious to one of ordinary skill in the art to use the anti-c-Fn antibody P1H11 and paramagnetic particles as the solid phase or label in the method for determining the level human c-Fn in a test sample taken from a human subject as recited by the issued patent using the sandwich immunoassay format disclosed by Peters. One of ordinary skill in the art would have been motivated to do so in order to measure human cFn in a test sample taken from a human subject. Further, the commercially available anti-cFn antibody P1H11 has the same function and can be used for the same purpose as a cellular fibronectin specific antibody in the method recited by the issued patent. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Lastly, paramagnetic particles used as a solid phase in an immunoassay are attracted to permanent magnets therefore washing the coated paramagnetic particles does not require filtration or centrifugation, and the immobilized label on the surface of the coated paramagnetic particles can be detected in a conventional manner. Alternatively, paramagnetic particles used as labels in an immunoassay can be rapidly measured (requiring just 10 s) and do not require pre-treatment or any further chemical or electromagnetic stimulation prior to detection and are free from interference from the sample matrix. It should be noted that the method steps disclosed by the combined teachings of the issued patent and prior art are the same as those recited in instant claim 40; thus, the methods taught by the issued patent and prior art can be used to determine in 60 minutes or less human cFn in a sample.   Therefore, artisans would expect that the method of the issued patent that uses the anti-cFn antibody P1H11 and paramagnetic particles as the solid phase or label can effectively in a sandwich immunoassay format can effectively determine the level of human cellular fibronectin in a test sample taken from a human subject in 60 minutes or less.

Response to Arguments
Applicant's arguments presented in the Affidavit/Declaration filed on 12/16/2020 have been fully considered but they are not persuasive. 
With respect to written description, Applicant states that at least the antibody clones P2A3, P4F6, P1H11, and IST-9 were commercially available as of the priority date of the instant application (4/13/2012) and provides packing lists from Affinity Life Sciences showing delivery of P3A3, P4F6, and P1H11 antibodies prior to 04/13/2022 (see Items 10 and 11). Based on this evidence, sufficient written description exists for clones P2A3, P4F6, P1H11, and IST-9 but no evidence for 19B12-3HF or FN-3E2. As such, the anti-cellular fibronectin clones 19B12-3HF or FN-3E2 lack adequate written description under 35 U.S.C. 112. 
With respect to the 35 U.S.C. 103 rejection over Davalos, Applicant provides evidence that Davalos does not enable a rapid assay for detection of c-Fn within 60 minutes or less. Specifically, Applicant argues that on Page 28 of Attachment C, referred to as the “cFN Verification Report”, demonstrates that an in-house ELISA assay using a commercial cFN Ab took ~3.5 hrs for each of the 45 tests and further states that the timing of each step is described and enables comparison to conventional assays such as the sandwich ELISA kits of biotrack, Amersham Pharmacia UK, and Adeza Biomedical used by Davalos. Applicant alleges that the number of steps and the incubation periods are characteristics of the conventional sandwich ELISA kits used by Davalos, which as demonstrated by the cFN Verification Report, takes hours. Moreover, Applicant argues that Attachment D, a publication entitled “Point-of-care quantification of serum cellular fibronectin levels for stratification of ischemic stroke patients”, indicates the need for a rapid assay for c-Fn still existed in 2020 that that commercial ELISA kits could not be performed within 4.5 h treatment-decision time window for stroke victims. Applicant also argues that the Adeza Biomedical quantitative sandwich ELISA kits disclosed by Davalos adapted to be performed with beads on a Luminex platform would not shorten the hour’s long test to under 30 minutes. Therefore, Applicant asserts that the teachings of Davalos do not enable an assay for the detection of cellular fibronectin which is completed in 60 minutes or less. 
In response to Applicant’s arguments, the Examiner notes that Page 28 on Attachment C, states that “ELISA kits equivalent to the ELISA kit referenced in Castellanos et al (Stroke. 2003; 34:40-46) were unavailable, so an in-house ELISA using a commercial antibody (Sigma) was prepared as a predicate device”. However, it is not specifically stated on page 28, that the in-house ELISA is one of the ELISAs used in Davalos that Applicant has alleged does not provide an assay that is completed in 60 minutes or less. Thus, Davalos, which teaches immunoassays to detect c-Fn in a test sample from a human subject wherein the immunoassays can be performed in a rapid fashion defined to be under 30 minutes, renders obvious the instantly claimed invention. 

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/ Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644